Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


David and Shelley Stevens, Appellants                   Appeal from the 336th District Court of
                                                        Fannin County, Texas (Tr. Ct. No. CV-13-
No. 06-14-00059-CV           v.                         41338).    Opinion delivered by Justice
                                                        Carter, Chief Justice Morriss and Justice
Pentair Filtration, Inc., Pentair Residential           Moseley participating.
Filtration, LLC, and Sta-Rite Industries,
LLC, Appellees



          As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
          We further order that the appellants, David and Shelley Stevens, pay all costs of this
appeal.


                                                        RENDERED SEPTEMBER 19, 2014
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk